Citation Nr: 0628085	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  04-17 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of a right knee meniscectomy.

2.  Entitlement to a rating in excess of 10 percent for right 
knee arthritis.

3.  Entitlement to a rating in excess of 10 percent for left 
knee arthritis.

4.  Entitlement to a rating in excess of 10 percent for right 
ankle degenerative joint disease.

5.  Entitlement to a rating in excess of 10 percent for left 
ankle degenerative joint disease.

6.  Entitlement to a rating in excess of 10 percent for 
mechanical low back pain syndrome with degenerative changes 
of the lumbosacral spine.

7.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from January 1966 to 
September 1968.

The case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Newark, New Jersey.  

At present, the case is before the Board for appellate 
adjudication.  However, as additional development is 
necessary, the case must be REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part. 


REMAND

The veteran was scheduled to present testimony at a 
videoconference hearing before the undersigned on September 
7, 2006.  Unfortunately, the hearing could not be conducted 
owing to malfunctions with the equipment required to conduct 
the hearing.

In light of the referenced technical difficulties, the 
veteran was immediately offered the opportunity by the Board 
to instead attend a Board hearing at the RO.  The veteran 
indicated that he desired such a hearing in lieu of a 
rescheduled videoconference hearing.

Accordingly, in order to afford the veteran his requested 
hearing before the Board, this case is REMANDED to the RO for 
the following action:

The RO should schedule the veteran to 
appear for a hearing at the RO before a 
Veterans Law Judge, as soon as it is 
practicable.  All correspondence 
pertaining to this matter should be 
associated with the claims folder.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005). 





_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

